Exhibit 10.5

PROVIDENT NEW YORK BANCORP

2011 EMPLOYMENT INDUCEMENT STOCK PROGRAM

JACK L. KOPNISKY

PERFORMANCE-BASED RESTRICTED STOCK AWARD NOTICE

 

Jack L. Kopnisky

           -            -                  Name of Award Recipient    Social
Security Number

 

 

Street Address

 

 

   

                      

  

This Performance-Based Restricted Stock Award Notice is intended to set forth
the terms and conditions on which a Performance-Based Restricted Stock Award has
been granted under the Provident New York Bancorp 2011 Employment Inducement
Stock Program. Set forth below are the specific terms and conditions applicable
to this Restricted Stock Award. Attached as Exhibit A are its general terms and
conditions.

 

Restricted Stock Award

   (A)   (B)   (C)

Effective Date

   07/06/2011   07/06/2011   07/06/2011

Class of Shares*

   Common   Common   Common

No. of Awarded Shares*

   3,940   3,940   3,940

Type of Award (Escrow or Legended Certificate)

   Escrow   Escrow   Escrow

Vesting Date*

   December 31, 2014   December 31, 2014   December 31, 2014

Performance Conditions*

   See Appendix B to


exhibit A

  See Appendix B to


Exhibit A

  See Appendix B to
Exhibit A

 

* Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

By signing where indicated below, Provident New York Bancorp (the “Company”)
grants this Performance-Based Restricted Stock Award upon the specified terms
and conditions, and the Performance-Based Restricted Stock Award Recipient
acknowledges receipt of this Performance-Based Restricted Stock Award Notice,
including Exhibit A and Appendices A and B, and agrees to observe and be bound
by the terms and conditions set forth herein

 

PROVIDENT NEW YORK BANCORP     AWARD RECIPIENT By  

/s/ Daniel Rothstein

   

/s/ Jack L. Kopinsky

  Name:   Daniel Rothstein     Jack L. Kopinsky   Title:   Executive Vice
President         Regulatory Counsel & Chief Risk Officer    

 

 

Instructions: This page should be completed by or on behalf of the Compensation
administrative committee. Any blank space intentionally left blank should be
crossed out. A Performance-Based Restricted Stock Award consists of shares
granted with uniform terms and conditions. Where shares granted under a
Performance-Based Restricted Stock Award are awarded on the same date with
varying terms and conditions (for example, varying vesting dates), the awards
should be recorded as a series of grants each with its own uniform terms and
conditions.



--------------------------------------------------------------------------------

EXHIBIT A

PROVIDENT NEW YORK BANCORP, INC

2011 EMPLOYMENT INDUCEMENT STOCK PROGRAM STOCK INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK AWARD NOTICE FOR JACK L. KOPNISKY

General Terms and Conditions

Section 1. Size and Type of Award. The shares of Common Stock of Provident New
York Bancorp (“Shares”) covered by this Award (“Awarded Shares”) are listed on
the Performance-Based Restricted Stock Award Notice. The Performance-Based
Restricted Stock Award Notice is subject to all of the terms and conditions of
this Award Notice and the Provident Bancorp Inc. 2004 Stock incentive Plan
(“Plan”) as if this Award were made under that Plan.

Unless otherwise permitted by the administrative committee, your Awarded Shares
will be designated “Escrow” and held in the name of the administrative committee
or of a trustee or custodian named by the administrative committee on a pooled
basis with other Awarded Shares. If permitted by the administrative committee,
you may elect to be taxed on shares that are transferred to you in certificated
form immediately upon their transfer to you instead of later when they vest. If
you make this election, you will be required to include in ordinary income, for
the taxable year in which the transfer of certificates occurs, an amount equal
to the fair market value of the shares on the transfer date. Provident New York
Bancorp may be allowed to claim a tax deduction, for compensation expense, in a
like amount. You make this election by filing a statement of election containing
specified items of information with the Internal Revenue Service within thirty
days after the date of transfer of the shares to you. You must give a copy of
the statement you file to Provident New York Bancorp and Provident Bank If you
make this election, your Awarded Shares will be designated “Legended
Certificate.” A certificate evidencing the Awarded Shares will be issued to you
and will include a restrictive legend incorporating the terms and conditions of
this Award Notice. If you make this election, the vesting of your awards will
not subject you to further income tax.

Your acceptance of employment with Provident New York Bancorp and Provident
Bank, and your commencement of such employment, constitute adequate
consideration for the issuance of the Awarded Shares to you having a value at
least equal to the par value of the Awarded Shares, but the vesting conditions
described below will nevertheless determine your right to acquire unrestricted
ownership of the Awarded Shares.

Section 2. Vesting.

(a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
the Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date. A stock certificate
evidencing unrestricted ownership will be transferred to you.

(b) Vesting Conditions. There are conditions you must satisfy before your
Performance-Based Restricted Stock Award will vest:

(i) You must remain in the continuous service of the Provident New York Bancorp
and/or Provident Bank through the Vesting Date shown in this Performance-Based
Restricted Stock Award Notice (“Service Conditions”).

(ii) Any Performance Condition(s) specified in this Performance-Based Restricted
Stock Award Notice must be met as of the end of their respective Performance
Measurement Period(s) as determined by the administrative committee on the basis
of such evidence as it deems appropriate (“Performance Conditions”).

As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Awarded Shares will be nonforfeitable.

(c) Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Awarded Shares that are scheduled to vest on that
date. If you remain in continuous service with Provident New York Bancorp and/or
Provident Bank through the applicable Vesting Date but one or more of the
applicable Performance Conditions are not satisfied, you will forfeit any
Awarded Shares the vesting of which depended on satisfaction of the unsatisfied
Performance Condition(s). When you forfeit Awarded Shares, all of your interest
in the Awarded Shares will be canceled and any stock certificate or other
evidence of ownership must be returned to the administrative committee or to the
Company. You agree to take any action and execute and deliver any document that
the Company requests to effect the return of your unvested Awarded Shares. In
the event you do not cooperate with the Company in this regard, you hereby
appoint and designate the Company as your attorney-in-fact for the purpose of
taking any action and signing any document, in your name, which the Company
determines is necessary to enforce the forfeiture.

(d) Accelerated Vesting.

(i) In the event of your service terminates due to death or Disability (as
defined in the Plan) or Retirement (as defined in the Plan), then:

(A) any Performance Condition for which the Performance Measurement Period has
not ended will be deemed satisfied (or will be deemed achieved at target if more
than one level of performance is provided for), and

 

Page 1 of 3



--------------------------------------------------------------------------------

(B) a pro-rated portion of the Awarded Shares for which the Performance
Conditions have or are deemed to have been satisfied, determined based on the
ratio (not to exceed 1.00) of the number of days during the period beginning on
Effective Date and ending on the date of termination to the number of days
during the period beginning on Effective Date and ending on the Vesting Date
will vest on an accelerated basis as of the date of termination.

To qualify for Retirement, you must, as of the termination date, have attained
age 65, or attained age 55 and have at least 10 consecutive years of service,
and, in either case, must enter into a retirement agreement with the Company in
a form approved by the administrative committee, within the administrative
committee’s discretion, and under which the you agree, for a period of 2 years,
to provide consulting services to the Company and Provident Bank (as specified
in Section 2.35 of the Plan) and to refrain from competing with or soliciting
employees and customers of the Company and Provident Bank.

(ii) In the event of your service terminates due to discharge without “Cause” or
voluntary resignation with “Good Reason” (in each case as defined in the
Employment Agreement among you, the Company and Provident Bank as in effect on
the Effective Date) within 18 months following a Change of Control (as defined
in the Plan) then:

(A) any Performance Condition for which the Performance Measurement Period has
not ended will be deemed satisfied (or will be deemed achieved at target if more
than one level of performance is provided for), and

(B) a pro-rated portion of the Awarded Shares for which the Performance
Conditions have or are deemed to have been satisfied, determined based on the
ratio (not to exceed 1.00) of the number of days during the period beginning on
Effective Date and ending on the date of termination to the number of days
during the period beginning on Effective Date and ending on the Vesting Date,
will vest on an accelerated basis sixty (600 days after termination or
resignation, as applicable, if and to the extent all conditions of such
accelerated vesting imposed under such Employment Agreement are satisfied .

(e) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Provident Bank.

(f) Application of Clawback Policy. Notwithstanding anything in the Restricted
Stock Award Notice to the contrary, the Awarded Shares and any related dividends
shall be subject to adjustment and/or recovery, in whole or in part, following
the date on which they become vested and payable if and to the extent (i)
required by any applicable law, rule or regulation or (ii) provided under the
terms of any clawback policy or other policy of similar import adopted by the
Company and in effect on the date the Awarded Shares or dividends, as
applicable, become vested and payable.

Section 3. Dividends. Dividends or distributions paid on Awarded Shares, whether
or not in cash, will not be paid to you currently. Instead, they will be vested,
accumulated and paid to you if, as and when the related Awarded Shares become
vested and will be subject to the same Service Conditions and Performance
Conditions as the Awarded Shares.

Section 4. Voting and Tender Rights. You will not have the right to vote, or
direct the voting of, Awarded Shares, or the right to respond, or direct the
response with respect to Awarded Shares to any tender offer, exchange offer or
other offer made to the holder of Shares, unless and until the applicable
Service Conditions and Performance Conditions have been satisfied and ownership
of record of the Awarded Shares has been conveyed to you.

Section 5. Taxes. Where any person is entitled to receive Shares pursuant to the
Restricted Stock Award granted hereunder, the Company shall have the right to
require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.

Section 6. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Recipient, to the Recipient’s address as shown in the Company’s
records.

If to the administrative committee:

Provident New York Bancorp

c/o Provident Bank

400 Rella Blvd.

Montebello, New York

Attention: Corporate Secretary

 

Page 2 of 3



--------------------------------------------------------------------------------

Section 7. Restrictions on Transfer. The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such award be liable for or subject to debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a Beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of Provident New York Bancorp.

Section 8. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the Company and the Recipient and their respective
heirs, successors and assigns.

Section 9. Construction of Language. Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Notice, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.

Section 10. Governing Law. This Notice shall be construed, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of laws principles thereof, except to the extent that such laws are
preempted by the federal law. The federal and state courts having jurisdiction
in Rockland County, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan. By accepting
any Award granted under this Notice, the Recipient, and any other person
claiming any rights under the Notice, agrees to submit himself, and any such
legal action as he shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.

Section 11. Amendment. This Award may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and the Recipient. This
Award amends and supersedes any Performance-Based Restricted Stock Award Notice
bearing the same effective date.

Section 12. Plan Provisions Control. This Award and the rights and obligations
created hereunder shall be subject to all of the terms and conditions of the
Plan that would apply if this Award were being made under the Plan In the event
of any conflict between the provisions of the Plan and the provisions of this
Notice, the terms of the Plan, which are incorporated herein by reference, shall
control. By signing this Agreement, the Recipient acknowledges receipt of a copy
of the Plan. The Recipient acknowledges that he or she may not and will not rely
on any statement of account or other communication or document issued in
connection with the Award other than the Plan, this Notice, or any document
signed by an authorized representative of the Company that is designated as an
amendment of the Plan or this Notice.

 

Page 3 of 3



--------------------------------------------------------------------------------

APPENDIX A TO PERFORMANCE-BASED RESTRICTED STOCK AWARD NOTICE

Beneficiary Designation Form - Performance-Based Restricted Stock

 

GENERAL

INFORMATION

  Use this form to designate the Beneficiary(ies) who may receive
Performance-Based Restricted Stock Awards that become vested at your death.    

Name of Person

Making Designation

 

 

   Social Security Number              –        –                    

BENEFICIARY

DESIGNATION

  Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.   A  PRIMARY BENEFICIARY(IES). I hereby designate the following
person as my primary Beneficiary under the Plan, reserving the right to change
or revoke this designation at any time prior to my death:     Name    Address   
Relationship    Birthdate    Share

 

  

 

                                                                  
                             %     

 

        

 

  

 

                                                                  
                             %     

 

          

 

  

 

                                                                         

 

                                      %                  Total    =    100%  

B  CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Options:

 

    Name    Address    Relationship    Birthdate    Share

 

  

 

                                                                  
                             %     

 

        

 

  

 

                                                                  
                             %     

 

          

 

  

 

                                                                         

 

                                      %                  Total    =    100%    
LOGO [g202366signherelogo.jpg]   I understand that this Beneficiary Designation
shall be effective only if properly completed and received by the Corporate
Secretary of Provident New York Bancorp prior to my death, and that it is
subject to all of the terms and conditions of the Plan. I also understand that
an effective Beneficiary designation revokes my prior designation(s) with
respect to all outstanding Restricted Stock Awards                     

 

  

 

  Your Signature    Date           

------------------------------------------------------------------  Internal Use
Only  -----------------------------------------------------------

 

This Beneficiary Designation was received by the Corporate Secretary of
Provident New York Bancorp on the date indicated.        Comments     By  

 

   

 

          

Authorized Signature

   

Date

                             



--------------------------------------------------------------------------------

APPENDIX B TO PERFORMANCE-BASED RESTRICTED STOCK AWARD NOTICE

Performance Vesting Conditions

[To be supplied]